         Case 2:18-cv-01476-MSG Document 40 Filed 09/30/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________________
                                            :
PAUL MACOLINO,                              :                CIVIL ACTION
                                            :
                  Plaintiff,                :
                                            :
            v.                              :                No. 18-1476
                                            :
TOWNSHIP OF LOWER MORELAND, et al.,         :
                                            :
                  Defendants.               :
____________________________________________:

                                             ORDER

        AND NOW, this 30th day of September, 2020, upon consideration of Defendant Officer

Sean McCoy’s Motion to Dismiss (ECF No. 34), Defendant Raymond Mullen’s Motion to Dismiss

(ECF No. 35), and Plaintiff’s responses thereto (ECF Nos. 36 and 38), it is hereby ORDERED

that:

    •   Defendant Officer McCoy’s motion is GRANTED regarding Plaintiff’s § 1983 false

        imprisonment, malicious prosecution, and denial of due process claims and Plaintiff’s state

        law false arrest and false imprisonment claims.

    •   Defendant Officer McCoy’s motion is DENIED regarding Plaintiff’s § 1983 false arrest

        claim and state law malicious prosecution claim as well as Plaintiff’s claim for punitive

        damages.

    •   Defendant Mullen’s motion is GRANTED regarding Plaintiff’s § 1983 false arrest, false

        imprisonment, malicious prosecution, and denial of due process claims and Plaintiff’s state

        law false arrest and false imprisonment claims.
     Case 2:18-cv-01476-MSG Document 40 Filed 09/30/20 Page 2 of 2




•   Defendant Mullen’s motion is DENIED regarding Plaintiff’s state law malicious

    prosecution claim.

•   Defendants shall respond to the Amended Complaint within 14 days of the date of this

    Order.



                                       BY THE COURT:



                                       /s/ Mitchell S. Goldberg_____
                                       MITCHELL S. GOLDBERG, J.
